       Case 1:19-cv-00333-NONE-SAB Document 54 Filed 12/01/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL THOMAS,                                  )   Case No.: 1:19-cv-00333-NONE-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER REGARDING COUNSELS’ NOTICE
13             v.                                         OF APPEARANCES
                                                      )
14                                                    )   (ECF Nos. 49, 50, 51)
     DAVID DAVEY, et.al.,
                                                      )
15                    Defendants.                     )
                                                      )
16                                                    )
                                                      )
17                                                    )
18             Plaintiff Michael Thomas is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20             On November 16, 2020, counsel Jennifer Orthwein, Kevin Love Hubbard, and Felicia Maria
21   Medina filed notices of appearances in this action on behalf of Plaintiff. (ECF Nos. 49, 50, 51.)
22   However, the notice of appearances are deficient to appear as counsel of record for Plaintiff in this
23   action.
24             When an attorney seeks to represent a pro per party in a pending action, Local Rule 182(g)
25   requires the attorney to file a “Substitution of Attorneys” document, signed by both the attorney and
26   the party. The substitution must be approved by the Court so the words “IT IS SO ORDERED,” with
27   spaces designated for the date and signature of the Judge, shall be affixed at the end of each
28   Substitution of Attorneys.
                                                          1
       Case 1:19-cv-00333-NONE-SAB Document 54 Filed 12/01/20 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that within twenty (20) days from the date of service

2    of this order, counsel shall file a “Substitution of Attorneys” in accordance with Local Rule 182(g). If

3    a Substitution of Attorneys is not filed, the Court will assume that Plaintiff continues in this action pro

4    se.

5
6    IT IS SO ORDERED.

7    Dated:     December 1, 2020
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
